Citation Nr: 0607473	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome with left femoral joint pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  The veteran was awarded the Combat Infantry 
Badge (CIB) and Vietnam Service Medal with 2 Bronze Service 
Stars.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In December 2003, the Board remanded 
this case for additional development.  

The Board notes that in a February 2003 statement, the 
veteran described knee problems associated with his back.  It 
appears that the veteran is raising a separate service 
connection claim for left knee disorder.  This matter is 
referred to the RO. 


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's intervertebral disc syndrome with left 
femoral joint pain (left hip disability) and active duty 
service.  


CONCLUSION OF LAW

Intervertebral disc syndrome with left femoral joint pain 
(left hip disability) was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154(b), 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The RO issued the veteran a letter in August 2001, prior to 
the initial unfavorable agency decision, in which VA fully 
notified the veteran of what is required to substantiate his 
claim.  Together, the August 2001 letter, along with letters 
dated in January 2003 and April 2004, and a November 2002 
statement of the case (SOC), provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  The SOC and 
subsequent supplemental statements of the case (SSOC) 
explained the basis for the denial.  VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA medical records, private medical 
records, VA examination reports dated in April 2002 and June 
2005, as well as written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

The veteran contends that he is entitled to service 
connection for intervertebral disc syndrome with left femoral 
joint pain.  He asserts that his current disability resulted 
from being thrown to the ground by an explosion of a land 
mine in Vietnam.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's service records show that the veteran served in 
combat in Vietnam and was awarded a CIB and Vietnam Service 
Medal with 2 Bronze Service Stars.  Combat experience is well 
documented in the service records.

Service medical records confirm treatment for a contusion 
left flank in December 1966.  There is no documentation in 
the service medical records showing treatment for any low 
back injury.  Nevertheless, the veteran's contentions that he 
injured his back in service are accepted as sufficient under 
38 U.S.C.A. § 1154(b) as there is no clear and convincing 
evidence to the contrary.  As such, the Board finds that the 
veteran injured his left flank, or hip and low back occurred 
in service.      

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service occurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such occurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West Supp. 
2005).  However, the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998).

While the Board accepts the fact that the veteran injured his 
left hip and low back in service, it does not appear that the 
injuries resulted in any chronic disability.  Report of 
Medical Examination dated in September 1967, approximately 
eight months following the incident, revealed the spine and 
lower extremities were normal on evaluation.  In October 
1967, the veteran indicated that there was no change to his 
medical condition.  Post service medical evidence was also 
absent treatment for the low back and left hip for many years 
following separation from service.  

For the low back injury, there was no evidence of any 
treatment or diagnosis until 1990.  The earliest diagnosis of 
degenerative joint disease of the low back was in 1990, 
therefore, a presumption in favor of service connection for 
arthritis of the low back is not for application.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA 
medical record dated in 1990 also noted a diagnosis of 
chronic lumbar intervertebral disc syndrome, sciatic neuritis 
to right lower limb.  

Review of the medical evidence shows two opinions regarding 
whether the veteran's lower back disorder was caused or 
aggravated by service; VA examination reports dated in April 
2002 and June 2005.  The April 2002 VA examiner indicated 
that the low back condition was not related directly to the 
injury the veteran sustained during service.  The examiner 
rationalized that the clinical findings from examination and 
review of the record could be considered mostly related to 
the normal aging process than associated with injury, 
especially in the absence of any evidence of treatment for 
low back problems for 25 years.  Similarly, the June 2005 VA 
examiner determined that the low back disability was more 
likely than not due to aging changes, obesity, and working in 
a paper mill for 39 years.   

The Board notes the representative's February 2006 argument 
that the June 2005 VA examiner's opinion was speculative in 
nature and that there was essentially no factual basis to 
support a finding that working in a paper mill for 39 years 
more likely caused the veteran's low back problems than 
service.  However, the Board finds the June 2005 VA 
examiner's opinion is competent medical evidence which is 
supported by the record and reasoned analysis.  This opinion 
was based upon examination of the veteran, diagnostic 
testing, review of the medical records, and the veteran's 
history.  The examiner's only clinical finding involving the 
lower back was degenerative arthritis, which was attributed 
to aging and obesity, in addition to his post-service 
employment.  

While the veteran and his representative may find it arguable 
that working in the paper mill for 39 years caused the 
veteran's low back problems, it is without question that the 
record shows no follow-up treatment for back problems in 
service; that the Report of Medical Examination dated in 
September 1967 found the spine normal on examination and; 
that there was no treatment for the low back until 1990, 
approximately 23 years following service.  These facts 
support the June 2005 VA examiner's opinion that it is less 
than likely that the veteran's current low back disability is 
related to his injury in service.  In addition, the April 
2002 VA examiner's was also based upon the same facts.   

No etiological opinion regarding the veteran's low back 
disability was noted in the private medical records, 
including records from Dr. Gavioli. 

Regarding the left hip problems, there is conflicting 
evidence as to whether the veteran has a current left hip 
disability for VA purposes.  X-ray report dated in March 2001 
revealed mild osteoarthritic changes present in the left hip.  
However, Magnetic Resonance Image (MRI) report also dated in 
March 2001 noted no abnormalities of the left hip, including 
no significant arthritic changes present.  Private medical 
records from Dr. Gavioli and the April 2002 VA examiner both 
diagnose the veteran as having left hip arthritis, while the 
June 2005 VA examiner noted no current left hip disability 
other than pain.  

Based upon the above, the Board finds that the veteran does 
have mild left hip arthritis.  The MRI report found no 
significant arthritis, but did not state that there was no 
arthritis.  This is not entirely inconsistent with the x-ray 
findings of mild arthritis, or the diagnosis from Dr. Gavioli 
and the April 2002 VA examiner.  However, there was no 
finding of degenerative changes to the left hip until decades 
after separation from service.  Therefore, the presumption in 
favor of service connection for arthritis of the left hip is 
not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.        

There are also two conflicting medical opinions as to whether 
the veteran's mild arthritis of the left hip is related to 
his in-service left hip injury: Dr. Gavioli and the April 
2002 VA examiner.  Dr. Gavioli asserted in a May 2003 written 
statement that the veteran has significant arthritis 
involving the left hip and the injuries that he sustained in 
the military could have contributed to the development of 
this arthritis.  

The Board finds Dr. Gavioli's opinion is unsupported by the 
record.  Dr. Gavioli characterized the arthritis as 
significant when the evidence of record clearly indicates 
that the left hip arthritis is mild.  In addition, the phrase 
"could have contributed" used by Dr. Gavioli only shows 
possible causes of the veteran's left hip arthritis and is 
therefore, speculative in nature.  Moreover, there is no 
corroborative evidence to support his conclusion.  The 
evidence shows no follow-up treatment in service from the 
original left hip injury and no treatment until many decades 
after service.  As his opinion is speculative in nature and 
not supported by the record, Dr. Gavioli's medical opinion is 
not competent evidence.

In contrast, the April 2002 VA examiner opined that the 
veteran's mild left hip arthritis was not directly related to 
the injury sustained in service.  The examiner, after review 
of the record and examination and interview with the veteran, 
noted that there is no evidence of treatment for left hip for 
at least 25 years.  While the examiner speculated that 
arthritis could be age related, there was no ambiguity as to 
the fact that it was not related to the in-service injury.  

Other than the veteran's contentions, the record contains no 
competent evidence showing that the veteran's low back and 
left hip problems were caused or aggravated by service.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994). However, there is no evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disabilities.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In short, competent medical evidence demonstrates no 
relationship between the veteran's intervertebral disc 
syndrome with left femoral joint pain (left hip disability) 
and active duty service.  

The Board recognizes the veteran's significant contributions 
during his honorable service.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for intervertebral disc syndrome with left femoral 
joint pain.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.


ORDER

Entitlement to service connection for intervertebral disc 
syndrome with left femoral joint pain is denied.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


